 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6   UNITED STATES OF AMERICA,            )               Case No. 1:19-cv-00960-DAD-EPG
 7                                        )
                    Plaintiff,            )               ORDER TO SHOW CAUSE WHY
 8                                        )               LGP SHOULD NOT BE HELD IN
     v.                                   )               CIVIL CONTEMPT
 9                                        )
     LUPE RODRIGUEZ d/b/a LGP AG SERVICE, )                   (ECF NO. 5)
10                                        )
11                  Defendant.            )
                                          )
12

13          The Court, having reviewed the United States’ Motion for Order to Show Cause Why LGP

14   Should not be Held in Civil Contempt (ECF No. 5), finds that defendant Lupe Rodriguez d/b/a LGP

15   Ag Service, must show cause as to why she should not be held in civil contempt of the Court’s Order

16   to Comply with Administrative Subpoena (“Order to Comply”), dated July 18, 2019. (ECF No. 3.)

17          Accordingly, it is hereby ORDERED:

18          1. On March 5, 2020, at 9:30 a.m., Ms. Rodriguez must appear in person at Courtroom 10,

19   6th Floor, 2500 Tulare Street, Fresno, CA 93721, and explain to the undersigned why she should not

20   be held in civil contempt of the Order to Comply;

21          2. Failure to appear as required by this paragraph may result in further sanctions being

22   imposed; and

23          3.   The United States is directed to effect service of this Order on LGP.

24
     IT IS SO ORDERED.
25

26      Dated:     January 2, 2020                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28

29

30
